Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see After Final Amendment, filed 7-20-2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection(s) and objection(s) in the previous office action have been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Gosney (WO 2012/02778) and Scicluna (USPGPUB 2016/0247095), do not teach or suggest: "...receiving, by a server from a passenger device of a passenger in a geographical location over a communication network, a first phone call for booking a ride, wherein the first phone call is initiated by the passenger via the passenger device on a phone number associated with a pick-up location of the passenger in the geographical location; 
executing, by the server, an automatic disconnection of the first phone call; 
establishing, by the server with the passenger device over the communication network, a second phone call in response to the disconnected first phone call, wherein the second phone call is an Interactive Voice Response (IVR) call for providing a set of options selectable by the passenger;
receiving, by the server from the passenger device, a first response indicating an option selected by the passenger from the set of options during the second phone call;
communicating, by the server to the passenger during the second phone call, a second response indicating a share-ride fare of the ride based on the first response;
receiving, by the server from the passenger device, a third response indicating a confirmation of the booking for the ride based on the communicated share-ride fare in the second response; and
allocating, by the server, a vehicle to the passenger for the ride based on the third response...", along with the other limitations in the claim.
Independent Claim 7 is allowable over the prior art of record since the cited references, in particular Gosney (WO 2012/02778) and Scicluna (USPGPUB 2016/0247095), do not teach or suggest: "...receiving, by a server from a passenger device of a passenger in a geographical location over a communication network, a first phone call for booking a ride, wherein the first phone call is initiated by the passenger via the passenger device on a phone number associated with a pick-up location of the passenger in the geographical location; 
executing, by the server, an automatic disconnection of the first phone call; 
establishing, by the server with the passenger device over the communication network, a second phone call in response to the disconnected first phone call, wherein the second phone call is an Interactive Voice Response (IVR) call for providing a set of options selectable by the passenger;
receiving, by the server from the passenger device, a first response indicating an option selected by the passenger from the set of options during the second phone call;
communicating, by the server to the passenger during the second phone call, a second response indicating a share-ride fare of the ride based on the first response;
receiving, by the server from the passenger device, a third response indicating a confirmation of the booking for the ride based on the communicated share-ride fare in the second response; and
allocating, by the server, a vehicle to the passenger for the ride based on the third response...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653